Citation Nr: 0122161	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1999, for the grant of a 30 percent rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1989 to 
April 1992 with a reported 6 years, 6 months, and 3 days of 
prior, unverified active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Reno, Nevada, Regional Office of the Department of Veterans 
Affairs (VA) which increased the rating for the service-
connected hypertension from 0 to 30 percent, effective 
February 11, 1999.  
A notice of disagreement with the assignment of February 11, 
1999, as the effective date of the grant of the increased 
rating was received in April 2000, a statement of the case 
was issued in May 2000, and a substantive appeal was received 
in May 2000.  In September 2000, the veteran testified at a 
hearing conducted at the RO.  Although a hearing before a 
traveling Member of the Board was initially requested, this 
request was subsequently withdrawn.


FINDINGS OF FACT

1.  On February 11, 1999, the RO received a letter from the 
veteran in which he requested an increased rating for his 
service-connected hypertension.

2.  By rating decision in March 2000, the RO determined that 
a 30 percent rating was warranted for the veteran's 
hypertension.

3.  It was not factually ascertainable that the severity of 
the veteran's hypertension increased within the one year 
period prior to February 11, 1999.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 11, 1999, for assignment of a 30 percent rating for 
service-connected hypertension have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statement of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
earlier effective dates for increased ratings.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  The 
veteran was also  advised to submit medical reports from 
private physicians who treated him at the September 2000 
hearing, but none have been provided.  Further, the veteran 
was most recently afforded a VA medical examination in 
February 2000, and the Board finds this examination to be 
adequate.  Accordingly, no additional medical development is 
required.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that the implementing regulations have only 
recently been promulgated.

Unless specifically provided otherwise, a claim reopened 
after final adjudication or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) then specifically provides otherwise by stating as 
follows:  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(1), 
(2) (effective date of award of increased rating is earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within 1 year from such date, otherwise, date of receipt of 
claim); Swanson v. West, 12 Vet. App. 442, 447 (1999); Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date that an actual increase in disability is shown.  
38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.

By rating decision in February 1994, service connection was 
established for the veteran's hypertension, and a 10 percent 
rating was assigned.  By rating decision in October 1995, the 
RO proposed reducing the rating for the veteran's service-
connected hypertension from 10 to 0 percent.  In March 1996, 
the RO reduced the rating for the veteran's hypertension from 
10 to 0 percent, effective June 1, 1996.  The veteran 
appealed this decision to the Board.  In an August 1998 
decision, the Board denied the veteran' claim for entitlement 
to restoration of the 10 percent rating for his hypertension.

The veteran contends that the grant of the 30 percent rating 
for his hypertension should date back to June 1, 1996, as 
that was the date the RO reduced the rating for his 
hypertension from 10 to 0 percent.  However, as reported 
earlier, in an August 1998 decision, the Board denied his 
claim for entitlement to restoration of the 10 percent rating 
for his hypertension.  As such, the assigned rating for this 
disability prior to the Board's August 1998 decision is 
controlled by that decision and, in the absence of clear and 
unmistakable error, is now final.  38 U.S.C.A. §§ 7103, 7104, 
7105(c); 38 C.F.R. §§ 20.1100, 20.1103.

As noted above, the Board denied the veteran's claim for 
entitlement to restoration of the 10 percent rating for his 
hypertension in an August 1989 decision.  In a letter dated 
January 7, 1999, the veteran requested an increased rating 
for his hypertension.  The Board notes that, while this 
letter was not stamped at the RO, a March 1999 letter from 
the RO to the veteran includes a signed notation from a VA 
employee which indicates that the veteran's January 7, 1999, 
letter was received on February 11, 1999.  A review of the 
claims folder fails to disclose any communication from the 
veteran or any other document which may be construed as a 
formal or informal claim for an increased rating for his 
hypertension prior to receipt of his letter on February 11, 
1999.  Thus, the veteran's claim for an increased rating for 
his hypertension was received on February 11, 1999.  The 
question now arises whether it was factually ascertainable 
during the year prior to February 11, 1999, that an increase 
in the severity of the veteran's hypertension occurred.

The veteran's hypertension is rated pursuant to Diagnostic 
Codes 7007 and 7101.  Diagnostic Code 7007 provides a 10 
percent rating where a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  
38 C.F.R. § 4.104, Diagnostic Code 7007.

Diagnostic Code 7101 provides a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).

The medical records fail to disclose that the severity of the 
veteran's hypertension increased from February 11, 1998, to 
February 11, 1999.  While these records show that he was 
treated for hypertension, they are devoid of any report or 
clinical finding that his hypertension was productive of a 
workload of greater than 5 METs but not greater than 7 METs, 
dyspnea, fatigue, angina, dizziness, syncope, cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  These records also show that his 
diastolic pressure readings were less than 100 and that his 
systolic pressure readings were less than 160.  As such, the 
medical records during this period do not establish a factual 
basis that the severity of his hypertension increased.  Thus, 
it was not factually ascertainable that the severity of his 
hypertension increased within the one year period prior to 
February 11, 1999. Therefore, the RO properly determined that 
February 11, 1999, was the earliest date for the assignment 
of a 30 percent evaluation for the veteran's hypertension.


ORDER

Entitlement to an effective date earlier than February 11, 
1999, for the grant of a 30 percent rating for hypertension 
is denied.



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals

 

